 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthern Telecom, Inc. and Communication Work-ers of America, Local 10808, AFL-CIO. Cases26-CA-7776 and 26-RC-5763July 11, 1980DECISION, ORDER, AND DIRECTIONOF THIRD ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn March 10, 1980, Administrative Law JudgeClaude R. Wolfe issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein. 2AMENDED CONCLUSIONS OF LAWInsert the following as Conclusion of Law 7, andrenumber the subsequent paragraphs accordingly:"7. By threatening an employee by referring tothe strength of its opposition to her union activi-ties."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Northern Telecom, Inc., Nashville, Tennessee, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for present paragraphl(a):i In sec. 111,B,3, par. 5 of his Decision, the Administrative Law Judgeinadvertently omitted the word "not" immediately preceding the word"be" in the third sentence. Accordingly, as corrected, the sentence reads"Temple testified that Hammond told her that she would not be gettingher merit increases, and the company would not allow her 20 cents morean hour when she was against them."I In his Decision, the Administrative Law Judge found that Respond-ent violated Sec. 8(aXI) of the Act through Supervisor Jerry Hammond'sremark to employee Sharonl Temple referring to the strength of Respond-ent's opposition to Temple's activities on behalf of the Union The Ad-ministrative Law Judge, however, inadvertently omitted this finding fromhis Conclusions of Law, and failed to reflect the finding in his recom-mended Order and notice. In the absence of any exceptions to this find-ing, we will conform the Conclusions of Law, recommended Order, andnotice with the Administrative Law Judge's finding.250 NLRB No. 85"(a) Threatening employees with plant removal,plant closure, or loss of jobs if they select theUnion as their representative, and threatening themby referring to the strength of its opposition to theUnion."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election con-ducted on April 27, 1979, among the Employer'semployees be, and it hereby is, set aside, and thatCase 26-RC-5763 be, and it hereby is, severed andremanded to the Regional Director for Region 26for the purpose of conducting a new election atsuch time as he deems that circumstances permitthe free choice of a bargaining representative.[Direction of Third Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten you with plant re-moval, plant closure, or loss of jobs if youselect the Union or any other labor organiza-tion, as your collective-bargaining representa-tive, nor will we threaten you by referring tothe strength of our opposition to the Union.WE WILL NOT interrogate you concerningyour union activities.WE WILL NOT deny you merit pay increasesbecause of your union activities, nor will wetell you that merit pay increases are denied forthat reason.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL restore to Sharon Temple themerit pay increase denied her on or aboutMarch 7, 1979, and make her whole for anyloss of wages she suffered by reason of our un-lawful action in denying her said merit pay in-crease, with interest computed thereon.NORTHERN TELECOM, INC.DECISIONSTATEMENT OF TIHE CASECI.AUDE R. WOLF I, Administrative Law Judge: Thisconsolidated proceeding was heard before me at Nash-ville, Tennessee, on November 13 and 14, 1979. It is al-leged that Respondent threatened, interrogated, and564 NORTHERN TELECOM, INCdenied merit pay increases to employees, in violation ofSection 8(a)(1) and (3) of the Act. In addition, the Unionobjects to certain conduct of Respondent which alleged-ly interfered with the election held in Case 26-RC-5763on April 27, 1979, and some of these objections arebefore me for hearing.' Those objections read as follows:I. The Employer through its officers and agentsthreatened its employees that if the Union wasvoted in, the plant will close down and move away.2. The Employer interrogated its employees as towhy they were for the Union.3. The Employer by its officers and agents wereelectioneering in and around the polling area on theday of the election, at the time the polls were open.6. The Employer denied its employees meritraises because they were for the Union during theorganizing campaign.8. The Employer intimidated and coerced its em-ployees in voting against the Union by telling themthat bargaining would begin at the minimum wage,if the Union was voted in.Upon the entire record,2including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs and record arguments, I make the fol-lowing:FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent, a Tennessee corporation with an officeand place of business in Nashville, Tennessee, is engagedin the manufacture and sale of telephone equipment.Durinq the 12 months preceding the issuance of the com-plaint, Respondent purchased and received, at its Nash-ville, Tennessee, location, products valued in excess of$50,000 directly from points located outside the State ofTennessee. During the same period of time, Respondentsold and shipped products valued in excess of $50,000from Nashville, Tennessee, directly to points located out-side the State of Tennessee. Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization, within the meaningof Section 2(5) of the Act.' Respondent's contention that the objections were not timely filedwas rejected by the Board in its August i. 1979, Supplemental Decisionand Order Directing Hearing The matter is therefore rev judicata. andRespondent's contention is again rejected by me2 On February I , 1980, I denied the General Counsel's motion Ioreopen the record Nio appeal from this ruling has been receisedIIIl. HI AlI EGED) UNFAIR I ABOR PRACTICESA. ContextThe Union filed a petition with the Board on May 12,1978, seeking a representation election among certain ofRespondent's employees. Thereafter, a secret-ballot elec-tion was conducted on June 23, 1978. On March 27,1979, the Board directed a second election which washeld on April 27, 1979. The Union lost and then filed theobjections to election considered herein. The Board, onAuqust 1, 1979, directed a hearing on certain objections.The charges and amended charges herein were filed onApril 25 and 26, 1979, and duly served on Respondent.B. Allegations of 8(a)(l) violations1. Threats by Supervisor Bill LynchEmployee Edith Fritter credibly testified that on threedifferent occasions in November and December 1978,while she was riding to work as she regularly did withher brother-in-law, Supervisor Bill Lynch,3 he said,"that he was worried that the union may come in, and ifit did that we may all be without a job because they mayclose the plant down," and that he did not know if shewas union or not but he hoped that the Union would notcome in.I find that Lynch's remarks constituted thinly veiledthreats of job loss and plant closure if the Union weresuccessful in securing representation rights for the em-ployees. Threats by its supervisors are imputable to Re-spondent,4and it is settled that a threat of plant closureis "proscribed conduct of the most egregious sort"5which will, "all but inevitably," be discussed among theemployees.6Bill Lynch is an admitted supervisor andagent of Respondent. Accordingly, I find Lynch's threatsviolated Section 8(a)(1) of the Act, and support theUnion's Objection I.2. Interrogation by Terry Vaughn Bell7Employee Beverly Thomas went to Bell's office on orabout February 5, 1979, to discuss matters unrelated tothe Union. Bell concedes that he was aware at the timethat Thomas was a union supporter. According toThomas, Bell asked her during some discussion of bene-fits and other plant matters why she was for the Union,and she then asked him why he was for the Company, atwhich he laughed. She further avers that she then toldhim that it was for her protection and he could fire herright then, to which he responded that "we," presumablythe Company, would not do that.Bell's version is that Thomas asked him about theCompany and the Union, and said that a union wasneeded for several reasons including the fact that shefeared for her job. Bell responded that she had nothing* Lynch did not testify.See, e g., Marsh Village Pantres. Inc.. 236 NLRB 323. 325 (1978)s Joint Industry Board of the Electrical Industry and Pension Commirrtee.et al. 23R NLRB 1398 (1978)General Stencils. Inc., 195 NLRB I 109, 1110 (1972)Bell is the employee relations manager and an admitted super ilorand agent of Respondent565 DECISIO)NS ()F NATIONAL L.ABOR RELATIONS BO)ARDto worry about. Bell denies asking her whether or whyshe was for the Union and does not recall whether ornot Thomas asked him why he was for the Company.I credit Thomas as a spontaneous and convincing wit-ness with a more precise recollection of the details ofthis February conversation. Bell had failures of recollec-tion as to how the discussion about the Union arose andwhat was then said and was not as impressive and believ-able as Thomas on the course of the conversation. I con-clude and find that Bell asked Thomas why she was forthe Union, knowing full well that she was, and therebyunlawfully interrogated her in violation of Section8(a)(1) of the Act. The mere fact that the tone of theconversation may have been friendly does not erase thecoercion implicit in such questioning by a high level su-pervisor such as the employee relations manager, whichBell is. This violation of Section 8(a)(1) supports Objec-tion 2.3. Threats of admitted Supervisor Jerry Hammondand the denial of a merit pay increase to SharonTempleTemple testified on behalf of the Union at a Boardhearing held in October 1978, apparently on objectionsto the June 1978 election, and openly handbilled andpassed out union cards before September 10, 1978. It isapparent from all this that Respondent was aware, priorto March 1979, that she supported the Union.Respondent introduced a merit increase program inJanuary 1978, under which employees with service of Iyear or more are evaluated every 6 months. Ten factorsare evaluated and rated on a scale from I to 5.8 If anemployee receives a composite rating of 30 or more heor she receives a merit wage increase. If at any succeed-ing evaluation the employee is rated less than 30 then heor she loses the merit increase previously attained.On March 6, 1979, Supervisor Jerry Hammond toldSharon Temple that he had given her 30 points on theevaluation, that he had talked to Floor Girl Joan Gun-ther, who agreed, and that he was going to see aboutgetting Temple's merit increase approved.9Hammond gave Temple a rating of 29 on an evalua-tion form bearing the date March 7, 1979. Temple wasgiven a rating of 3 on all factors except attendance, onwhich she received a 2. Respondent's position is that the2 rating on attendance was pursuant to established policythat a verbal warning to an employee, which remains8 The rating factors are knowledge of job, quality of work, quantity ofwork. attendance, contribution to group. responsiveness to directors, ver-satility, initiative motivation, attitude toward others, and judgment Thenumerical ratings convey the following evaluations:I Poor performance retention based on improvement.2. Fair performance improvement is necessary3. Good performance4. Very good5 Excellent9 I credit Temple's detailed testimony on the March 6 conversationover Hammond's bare denial of discussions with Temple prior to March8, and I note that Gunther was not called by Respondent to corroborateHammond's testimony that he had not discussed Temple's evaluationwith Gunther Although Temple's prehearing statement to the Board in-cludes no reference to the March 6 conversation. her testimony that shetold the Board agent about it but he elected not to write it down struckme as an honest recitation given withiout hesitation or artificeactive for I year, requires a rating of 2 during the periodthe warning remains active. Temple received a verbalwarning for excessive absenteeism on June 9, 1978, 9months prior to the evaluation herein at issue. I am per-suaded by a composite of all the evidence on the matter,including the testimony of Temple, that such a warningdoes remain in an employee's record for I year. That italways requires a 2 rating, as Respondent's witnesses tes-tify, is subject to some question. Employee CherylNewby received a rating of 3 on attendance in an evalua-tion bearing the date October 11, 1979, and she receiveda verbal warning on her attendance on the same date. Itis apparent on the face of the verbal warning given toTemple that the absences for which she was warned oc-curred prior to the date of the warning. I am persuadedthat it is reasonably probable that the absenteeism forwhich Newby was warned took place prior to her Octo-ber 11, 1979, warning, and that this absenteeism wasknown to Supervisor Mitch, who gave Newby the warn-ing and the evaluation, prior to October 11, 1979. Mitchtestified that the date on the evaluation was the date theform was due rather than the date of the actual evalua-tion, and that whether the evaluation is done before orafter the date depends on when the supervisor discussesit with the employee. No evidence firmly fixing the dateof Newby's evaluation was adduced, nor was there anyexploration or explanation of the question as to whyMitch gave Newby a 3 on attendance at a time when herattendance was such as to occasion a warning, whetheror not that warning was actually given before the evalu-ation was completed. Notwithstanding that any definitiveconclusions on the Newby matter necessarily entails adegree of speculation in the absence of more solid evi-dence, it does cast some doubt on the inevitability of a 2rating after a verbal warning. This doubt is compoundedby the case of employee Grace Lewis who received averbal warning on her attendance on February 2, 1978,and then received a 4 attendance rating by Mitch on anevaluation of July 28, 1978. Mitch's tentative testimonythat he believes the instruction or rating a 2 on attend-ance, after a written warning was given after ratings ofJuly-August 1978 is otherwise unsupported by any pro-bative evidence to that effect. Moreover, Mitch's "yes"response to Respondent's leading question, "In otherwords, it [the instruction] was given between the Augustset of reviews and the next round which was done sixmonths later?" is not persuasive. The unresolved questionraised by the Newby and Lewis cases with regard to theuniformity of application of the 2 after warning rule doesnot, in my view, in and of itself establish that Temple'smerit increase was unlawfully withheld, but it is a factorto be considered.Turning to the significant events of March 8, 1979, Ifind that on that date Hammond called Temple to hisoffice to discuss her evaluation. What happened thereaf-ter is a matter of disagreement between the two. Templetestified that Hammond told her that she would be get-ting her merit increase, and the Company would notallow her 20 cents more an hour when she was againstthem. She asserts that she then said she would keep herjob pride and dignity, she knew she was a good worker NORTHERN TELECOM. INCwho got along with everyone, and the Company couldkeep the 20 cents and she would keep her pride. Herevaluation was then reviewed and she had 29 points.They then talked further, and she avers that Hammondmentioned Respondent had a 99-year lease and couldmove at anytime, to which she replied that she did notbelieve it would, union or no union. At this juncture, ac-cording to Temple, Hammond asked if she heard whathe was saying; she said she did, and he said "you're" upagainst a big company. She said she had to stick up forwhat she believed and was hurting no one. The conver-sation then drifted into matters irrelevant to this Deci-sion.Hammond testified that he opened the conversationwith a statement that the meeting was only for her meritreview and nothing would be discussed except matterspertaining to the evaluation.'° He denies telling Templethe Company would not let her get 20 cents more be-cause she was against them, or discussing anything notpertaining to the evaluation.Temple was a careful witness who forthrightly de-clined to speculate on matters of which she was not cer-tain, and appeared impressively certain of the content ofthe March 8 meeting. She was a more impressive witnessthan Hammond, whose testimony was general in natureand lacking in convincing detail. I credit Temple's ver-sion of the March 8, 1979, conferences as more reliableand believable than that of Hammond.Hammond's statement that she would not get the raisebecause she was against the Company was a plain noticeto Temple that she was denied the raise because of herunion adherence, and requires a finding that the overrid-ing reason for evaluating her in such a way as to denyher the wage increase was her union activity. The ab-sences were the excuse, not the cause. Moreover, I havefound that Hammond told Temple of a 30 rating onMarch 6 and, assuming arguendo that the 2 on attendancewas valid, I would yet find that Respondent reduced thatrating by one point in some manner best known to Re-spondent between the time Hammond advised of the 30rating and March 8. 1 find the denial of the merit in-crease was designed to discourage union activity andwas, therefore, violative of Section 8(a)(3) and (1) of theAct. Further, Hammond's references to (1) Respondent'sability to move, (2) the strength of its opposition to Tem-ple's activities, and (3) the denial of a raise because ofTemple's activities, individually and collectively violatedSection 8(a)(1) of the Act as threats reasonably calculat-ed to interfere with, restrain, and coerce Temple in theexercise of her Section 7 rights.4. The denial of a merit pay increase to Bessie LynnOlivierOlivier was a union observer at the Board conductedelection among Respondent's employees on June 23,1978. Her sympathies were thus publicly made obvious.Supervisor Mitch, although not Olivier's supervisor untilJuly or August 1978, was employed by Respondent atiO The General Counsel contends that the only inference that can bedrawn from such a statement is that Hammond did discuss other mattersAlthough I find that he did in fact discuss other matters, I find this par-ticular argument by the General Counsel to be without meritthe time of that election and I do not credit his broadassertion that he had no knowledge of Olivier's attitudetoward the Union at the time of her January 1979 evalu-ation. It appears from Olivier's testimony, however, thatshe engaged in no overt union activity after the 1978election.Olivier received her first evaluation, which resulted ina rating of 30 and a merit wage increase, in early August1978. Mitch had been her supervisor but I or 2 weeks atthe time. The actual evaluation was therefore performedby Olivier's previous supervisor, Mosley, with Mitchmerely cosigning. At the end of January 1979, Olivierwas evaluated by Mitch. He gave her a composite nu-merical rating of 29 which required that she relinquishthe merit increase granted her the previous August.The ratings given by Mosley in August 1978 andMitch in January 1979 were as follows, respectively:knowledge of job-5, 3; quality of work-4, 3; quality ofwork-3, 3; attendance-3, 4; contribution to group-3,2; responsiveness to directions-2, 2; versatility-4, 4;initiative-motivation-3, 3; attitude toward others-1, 2;judgment-2, 3. The respective totals were 30 and 29.There is no allegation or evidence that Mosley's rat-ings, within 2 months of Olivier's service as a union elec-tion observer, were in any particular discriminatorilymotivated. Mitch's January 1979 ratings of Olivier are thesame as Mosley's previous ratings on four factors; higheron three; and lower on three. Inasmuch as Mosley's rat-ings are unchallenged and the General Counsel does notallege or show improvement in Olivier's performancesince Mosley's rating, I am persuaded that there is noground upon which to find that Mitch's continuation offour of Mosley's ratings was improper. Similarly, I findnothing suspicious in Mitch's raising three of the ratings.The General Counsel's argument that Mitch did not rateOlivier high enough on "Attitude Toward Others" and"Attendance," both of which ratings he increased, isnothing more than a statement that the Generel Counselwould have rated Olivier higher in these areas. The Gen-eral Counsel's opinion that Olivier should have receiveda 5 on attendance cannot prevail over Mitch's uncontro-verted testimony that he never gives a 5 rating "AttitudeToward Others," like "Contribution to Group," is notreadily measurable by any exact criteria, and the recorddoes not show that Mitch's judgment on these subjectswas either clearly wrong or colored by antiunion consid-erations. No probative evidence was proffered or ad-duced that would indicate any impropriety in reducingOlivier's rating from 4 to 3 on "Quality of Work."After sifting the testimony of Olivier, a vague and un-impressive witness, and Mitch, and the contentions of theGeneral Counsel, I find that the General Counsel has notshown that Mitch either used different standards to rateOlivier than he did to rate others, or disparately appliedthe standards to her. I The General Counsel contendsthat, inasmuch as Olivier was a union election observerin June 1978 and Mitch did not give convincing reasonsfor rating her low in any category, I should infer the lowI Olivier's case is unlike that of Temple whose rating was deliberatelylowered because of her union actisio, 2 days after a satisfactor) rating.apparently given in good faith. was reached by Temple's supervisor567 I)1LCISI()NS O()F[: NATIONAL. LAB3OR RELATIONS BOARDrating was discriminatorily activated. There are problemswith this contention. Olivier received a merit increase inAugust 1978, on the heels of her service as a union ob-server. There is no persuasive evidence that she contin-ued in her union activity after August 1978, and no evi-dence at all warranting any inference that Respondentpatiently lay in wait to penalize Olivier at her secondevaluation.In a nutshell, the General Counsel's argument amountsto a declaration that it is not reasonable that Mitch didnot rate Olivier sufficiently high to retain her merit in-crease. That declaration is not, however, supported bysubstantial evidence in the record. The mere fact that anemployee who serves as a union election observer re-ceives an adverse performance rating some 7 monthslater, after receiving a favorable rating 2 months afterher election service, does not make a violation of theAct. I find no reason on the record before me to con-clude that Mitch deliberately juggled Olivier's ratings toarrive at 29, or to conclude that his rating was eitherclearly unreasonable or was based in any part on unlaw-ful motivation. Nor do I perceive any evidentiary justifi-cation for substituting my judgment for his, thereby ar-riving at a higher rating.I conclude and find that the General Counsel has notshown by a preponderance of the credible evidence thatBessie Lynn Olivier was unlawfully denied a merit payincrease.IV. THE OBJECTIONSA. Objections 1, 2, and 6The matters alleged in Objections 1, 2, and 6 havebeen found hereinabove to be unfair labor practices, andtherefore ccnstitute objectionable conduct,i2 and Objec-tions 1, 2, and 6 are sustained.B. Objection 3The hours of the election were from 1:30 p.m. to 4:45p.m. and 6:45 a.m. to 7:00 a.m. The conduct complainedof occurred during the afternoon session.Employees were released to vote in departmentalgroups which were led to the polling area by the parties'election observers. This process was initiated in each in-stance by the union observer holding up a sign notifyingthe employees the polls were open, and the Employerobserver then read aloud a prepared statement whichhad been given her by the Board agent conducting theelection. I credit the Employer's observer, Buckliew,that she gave no signals to employees to cheer or other-wise demonstrate, but, rather, raised her hands to readthe prepared announcement. As the groups of voterswere conducted to the polls, other employees in depart-ments enroute would cheer "Vote No!" and shake pom-poms. Some of these demonstrators wore straw hats with"Vote No" insignias on them, and wore buttons with alike message. It appears that there may have heen someemployees shouting "Vote Yes," but it is clear that thecheering was initiated by the "Vote No" group whowere more numerous and demonstrative. All of this12 Dal-lt OpitMal Company, Inc. 137 Nl.RB 1728. 1786 (1962)cheering went on outside the polling area, and it doesnot appear that anything similar occurred in the votingroom or that there was any voting line extending outsidethe polling area.Although there was some testimony to the effect thatthere may have been supervisors in the departmentsduring the cheering, I do not credit it. All the supervi-sors were congregated in a glass enclosed office through-out the election. Some of them were wearing straw hatswith "Vote No" insignia thereon and had similar insigniadisplayed elsewhere on their person. They made noovert effort to encourage or discourage the cheering bymeans of signals to employees. Testimony to the con-trary is discredited. Although the exact number is notshown by the record, it appears from the testimony ofPersonnel Director Olson that about half of the elector-ate passed the office wherein the supervisors were locat-ed enroute to the polls. I am inclined to discount the oth-erwise unsupported testimony of union observer Gregorythat supervisors shouted "Vote No!" through the glass asvoters passed by.The evidence does not support a finding that employeragents actually electioneered in and around the pollingarea during the election. What it shows is employee elec-tioneering utilizing paraphernalia previously supplied bythe Employer. There is no showing that employees wereinstructed or enticed to use this material as part of anyEmployer-planned demonstration such as transpired.Moreover, I am persuaded that the conduct complainedof did not take place in a no-electioneering area. There isno evidence of any agreement delineating the no-elec-tioneering area, and, keeping in mind that the Boardagent herein took no action to admonish the demonstra-tors or otherwise halt their electioneering, the facts ofthis case indicate that the only area specifically designat-ed as inviolate was the enclosed polling area itself uponwhich none of the electioneering encroached. Nor is aprima facie showing made that the electioneering was at-tributable to the Employer. The cheering that went onhad no ascertainable elements of coercion, and I do notbelieve that the conduct complained of was of such a se-rious nature that it was impossible, or even unlikely, thatthe voters could and did cast their ballot as they freelychose. I agree with the Employer that N.L.R.B. v. AaronBros. Corp., 563 F.2d 409 (9th Cir. 1977), is applicable tothis objection. Accordingly, Objection 3 is overruled.C. Objection 8The Employer conducted meetings with groups of itsemployees on April 18, 19, and 20, 1979. The witnessestestifying on the employer statements complained of inObjection 8 attended meetings on April 20.Careful consideration of the testimony of the variouswitnesses, pertinent prehearing statements, and theircomparative demeanor and testimonial certainty, per-suades me that the following is a fair and logically prob-able synthesis of what was said by employer officials andagents Olson, Posey, and Bubel. It is not entirely clearwho made which statement, but I find that the employ-ees were told that if the Union got in everything wouldhave to he negotiated; the Employer would start its bar- NORTHERN TEl.ECOM, INCgaining from the minimum wage, with a blank sheet ofpaper; thereafter it would bargain hard; and the negotia-tions might result in gains or losses of existing employeebenefits. I credit Olson that he told employees that allwages and benefits would be frozen at existing levelsduring negotiations. ' I specifically find that employeeswere not told their pay rate would be reduced to theminimum wage. I believe this to be an erroneous percep-tion that the Employer's expressed intention to start itsbargaining with a minimum wage offer meant wageswould immediately be cut to that level during bargain-ing. In substance, the Employer's message was that exist-ing wages and benefits would remain constant pendingthe outcome of hard bargaining which might result in in-creases or decreases inasmuch as all such wages andbenefits were subject to negotiation. I am of the opinionthat the testimony of employees to the contrary was anexpression of what they thought the Employer meantrather than what was actually said, and I find that theevidence proffered by the Union, to the extent I havecredited it, does not warrant sustaining Objection 8, andit is overruled.CONCLUSIONS OF LAW1. The Respondent, Northern Telecom, Inc., is an em-ployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Communication Workers of America, Local 10808,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By threatening employees with plant closure andloss of their jobs if the Union were voted in, Respondentviolated Section 8(a)(1) of the Act.4. By interrogating employees with respect to theirunion activities, Respondent violated Section 8(a)(1) ofthe Act.5. By threatening employees with plant removal ifthey selected the Union to represent them, Respondentviolated Section 8(a)(1) of the Act.6. By telling an employee that a merit pay increasewas withheld because of union activities, Respondent re-strained and coerced employees in violation of Section8(a)(1) of the Act.7. By denying a merit pay increase to Sharon Templein order to discourage union activities, Respondent vio-lated Section 8(a)(3) and (1) of the Act.8. Respondent did not commit any other unfair laborpractices alleged in the complaint.9. All production and maintenance employees and sec-tion leaders employed at the Employer's Nashville, Ten-nessee, location, excluding all office clerical employees,professional employees, guards and supervisors as de-fined in the Act, constitute a unit appropriate for collec-tive bargaining within the meaning of Section 9(b) of theAct.10. Objections 1, 2, and 6 to the conduct of the elec-tion in Case 26-RC-5763 should be sustained, and Objec-tions 3 and 6 should be overruled.II There is no showing that there were any pending increases in wagesor other benefils than would be adversely affected by this freezeTHIi RilMI.l)YIn addition to the usual cease-and-desist order andnotice posting, I shall recommend that Respondent beordered to grant Sharon Temple the merit pay increasetaken from her on or about March 7, 1979, and make herwhole for any wages lost as a result thereof with interestthereon to be computed in the manner prescribed in FW. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).'4Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I herebv issuethe following recommended:ORDER'iThe Respondent, Northern Telecom, Inc.. Nashville,Tennessee, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Threatening employees with plant removal, plantclosure, or loss of jobs if they select the Union as theirrepresentative.(b) Interrogating employees concerning their union ac-tivities.(c) Telling employees that merit pay increases arewithheld because of their union activities.(d) Denying merit pay increases in order to discourageemployee's union activities.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Restore to Sharon Temple the merit pay increaseunlawfully denied her on or about March 7, 1979, andmake her whole for any loss of pay suffered by reason ofsaid unlawful denial. Said backpay shall be computed inthe manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Nashville, Tennessee, facility, copies ofthe attached notice marked "Appendix." 16 Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent's rep-resentative, shall be posted by it immediately upon re-'4 See, generally, isis Plumbing & Heating Co , 138 NLRB 710 (1962)'i In the event no exceptions are filed as provided by Sectlion 102 46of the Rules and Regulationis of the National l.abor Relations Board. Ihefindings, conclusions, and recommended Order herein shall. as pro, idedin Section 10248 of the Rules and Regulations. behr adopted hs the Boardand become its findings, conclusions, and Order, and all objections there-to shall be deemed wsaised for all purposes'" In the event that this Order is enforced hb a Judgment of a lUnitedSlates Court of Appeals, the ssords in the notice reading "Posted h!Order of the National Labor Relations Board" shall read "Posted Pursuant to a Judgment oif the United States Court of Appeal, Enforci. g inOrder of the National Labhor Relations Board " DECISIONS OF NATIONAL LABOR RELATIONS BOARDceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that those portions ofthe complaint found to be without merit are hereby dis-missed.IT IS F URTHER RECOMMENDED that the election heldon April 27, 1979, in Case 26-RC-5763 be, and it herebyis, set aside, and that Case 26-RC-5763 be, and the samehereby is, remanded to the Regional Director for Region26, for the purpose of conducting a new election.570